DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 19th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims and Drawings have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 19th, 2022.

Response to Arguments
Applicant's arguments filed July 19th, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 9 that Hill (US 2013/0096550) discloses that the electrodes are positioned away from the wall of the blood vessel and/or are disposed in a way so that the electrodes do not contact target tissue, the Examiner respectfully disagrees on the following grounds: Hill at [0035] states “one or more electrodes 124 may be provided along the frame 120 and may be located on the outside surface of membrane 116, on the inside surface of membrane 116, on the struts 118, on a separate electrode bearing structure or other suitable location”, such that there are many possible locations for the electrodes and they may be adjusted to suit the needs of the procedure. Additionally, Hill at [0006] states “One or more electrodes may be placed on the end-effector and are configured to ablate or otherwise modulate tissue” and in [0049] “It should be apparent that the medical device of the present disclosure may be used to carry out a variety of medical or non-medical procedures, including surgical and diagnostic procedures in a wide variety of bodily locations. For example, ablation of tissue associated with a variety of body organs, such as esophagus, stomach, bladder, or the urethra could be accomplished using the method discussed above” such that the electrodes could be anywhere on the distal end of the device and with the scope of possible surgical applications, the electrodes would contact tissue. It also should be noted that for the type of ablation disclosed in Hill, RF ablation ([0003]), it requires the electrodes to electrically contact the tissue in order to treat (ablate) the tissue. Therefore, this argument is not persuasive and the Examiner maintains that Hill discloses that the electrodes contact target tissue and the rejections for claims independent claims 1, 13 and 19 are maintained. 
In regards to Applicant's argument on page 10 that Werneth (US 2013/0331831) fails to remedy the deficiencies of Hill for claims 7 & 18, the Examiner respectfully disagrees on the grounds laid out above for independent claims 1 & 13, in which the rejections for claims 1 & 13 are maintained and therefore the rejection for claims 7 & 18 are also maintained.
In regards to Applicant's argument on page 10 that Basu (US 10130420) fails to remedy the deficiencies of Hill for claim 9, the Examiner respectfully disagrees on the grounds laid out above for independent claim 1, in which the rejection for claim 1 is maintained and therefore the rejection for claim 9 is also maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (U.S. Pub. No. 2013/0096550, cited in IDS), herein referred to as “Hill”.
Regarding claim 1, Hill teaches a medical device (ablation system 100, Figs. 1A & 1B), comprising: 
a catheter shaft (catheter 105) including a distal end portion (distal end region 108), wherein the distal end portion includes an ablation assembly (end-effector 114), the ablation assembly including: 
an expandable frame (frame 120) including a base (distal end of the elongate member 106), an end region (110; [0039]: shape of membrane 116 lying between adjacent struts 118 can be scalloped (depicted generally at reference number 110); where this is a distal end region of the frame) and a plurality of struts (struts 118) extending between the base and the end region (see Fig. 1A where struts 118 extend between the distal end of the elongate member 106 and 110), the plurality of struts defining a plurality of apertures along the frame (area between the struts in Fig. 1A); and 
an electrical circuit (electrode 124) coupled to an inner surface of the end region of the frame ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116 (on the end of the frame)), the electrical circuit including a plurality of ablation electrodes coupled thereto ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116); 
wherein the expandable frame is designed to shift from a delivery configuration (Fig. 1B) in which the plurality of ablation electrodes face inward from the inner surface of the expandable frame ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116; when in the configuration shown in Fig. 1B, the electrodes 124 would be within the inner surface of membrane 116) to an expanded configuration (Fig. 1A) in which the plurality of ablation electrodes face away from the base of the expandable frame ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116; when in the configuration shown in Fig. 1A, the electrodes 124 would face away from the distal end of the elongate member 106 (the base)) ([0014]: The frame may be configured to shift between a collapsed configuration when the frame is disposed within the sheath and a conical configuration when the sheath is disposed proximally of the frame) and are configured to contact a target tissue ([0006]: One or more electrodes may be placed on the end-effector and are configured to ablate or otherwise modulate tissue; wherein to ablate tissue, the electrodes are contacting tissue).
Regarding claim 2, Hill teaches wherein the electrical circuit includes a flex circuit (membrane 116 with electrodes 124; [0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116 … electrodes may be formed of a metal electro-deposited or painted on the membrane; [0038]: membrane 116 may be formed of a relatively thin, flexible material).
Regarding claim 3, Hill teaches wherein the flex circuit includes a plurality of leaflets (portion of membrane 116 disposed between each strut 118 in Figs. 1A & 1B), and wherein each of the plurality of leaflets includes one or more of the plurality of ablation electrodes (Figs. 1A & 1B each depict one electrode 124 on each leaflet). 
Regarding claim 4, Hill teaches wherein the flex circuit includes a plurality of fold lines, and wherein each of the plurality of fold lines extends from a perimeter of the flex circuit to a center portion of the flex circuit ([0034]: the membrane 116 can be described as forming a pleated structure, with the membrane portions lying between struts 118 assuming cupped or concave forms; where the portion of the membrane directly beneath each strut 118 is a fold line and extends from a perimeter to the center).
Regarding claim 5, Hill teaches wherein each of the leaflets (portion of membrane 116 disposed between each strut 118 in Figs. 1A & 1B) is separated by one of the plurality of fold lines ([0034]: the membrane 116 can be described as forming a pleated structure, with the membrane portions lying between struts 118 assuming cupped or concave forms; where the portion of the membrane directly beneath each strut 118 is a fold line and each leaflet (portion of the membrane between each strut) is also between each fold line).
Regarding claim 6, Hill teaches wherein the flex circuit unfolds along one or more of the plurality fold lines when the expandable frame shifts from the delivery configuration to the expanded configuration ([0014]: A self-expanding umbrella frame may be attached to the shaft; where in this description, it would include unfolding via the fold lines when shifting from the delivery to expanded configuration; see Figs 1A & 1B: where it shows the unfolding of the membrane/flex circuit from a partially collapsed configuration to an expanded configuration).
Regarding claim 8, Hill teaches wherein the flex circuit is designed to shift from the expanded configuration to the delivery configuration ([0014]: The frame may be configured to shift between a collapsed configuration when the frame is disposed within the sheath and a conical configuration when the sheath is disposed proximally of the frame), and wherein the flex circuit folds inward along the plurality of fold lines when shifting from the expanded configuration to the delivery configuration (([0014]: A self-expanding umbrella frame may be attached to the shaft; where in this description, it would include folding to an inward configuration via the fold lines when shifting from the expanded to delivery configuration; see Figs 1A & 1B where it shows the folding of the membrane along the fold lines from an expanded configuration to a partially collapsed configuration). 
Regarding claim 10, Hill teaches wherein the plurality of ablation electrodes are designed to ablate tissue utilizing ablation processes selected from the group comprising hypothermic ablation, hyperthermic ablation and athermal ablation ([0035]: Electrodes 124 may be sized and located to provide a desired RF field, capable of accomplishing the desired nerve ablation; [0028]: tissue modulation including heating… hyperthermia or other warming of tissues, etc.).
Regarding claim 11, Hill teaches wherein the flex circuit forms a continuous surface when in the expanded configuration ([0034]: When freed from restraint, the control member may cause a portion of each strut 118 to move radially away from the longitudinal axis of elongated member 106, pushing membrane 116 outwardly. That expansion continues until the struts 118 are at their furthest expanded state; see Figs. 1A & 1B where membrane 116 is a continuous surface).
Regarding claim 12, Hill teaches wherein the flex circuit is configured to span across two or more of the plurality of apertures of the frame when in the expanded configuration ([0032]: End-effector 114 may include a frame (indicated generally at 120) that includes a plurality of struts 118 and a membrane 116 lying over and secured to the struts 118; Variations are contemplated, however, that include any suitable number of struts 118 including one, two, three, four, five, six, seven, eight, nine, ten, or more struts 118; where the aperture is the area between the struts and the flex circuit is the membrane and electrodes).
Regarding claim 13, Hill teaches a medical device (ablation system 100, Figs. 1A & 1B), comprising: 
a catheter shaft (catheter 105) including a distal end portion (distal end region 108); 
an expandable scaffold (frame 120) coupled to the distal end portion of the catheter shaft ([0032]: End-effector 114 may include a frame (indicated generally at 120) that includes a plurality of struts 118 and a membrane 116 lying over and secured to the struts 118. Each strut 118 may extend from the distal end of the elongate member 106), the scaffold having a base (region to the right of the A’-A’’ plane in Fig. 1A) and an end region (region to the left of the A’-A’’ plane in Fig. 1A), wherein the scaffold includes a plurality of struts (struts 118) extending between the base and the end region (see Fig. 1A where struts 118 extend along the length of the entire frame 120), the plurality of struts defining a plurality of apertures along the scaffold (area between the struts in Fig. 1A); 
an ablation pad (membrane 116) coupled to the end region of the scaffold ([0032]: a membrane 116 lying over and secured to the struts 118), the ablation pad including a plurality of ablation electrodes (electrodes 124, multiple shown in Fig. 1A) coupled thereto ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116); 
wherein the expandable scaffold is designed to shift from a delivery configuration (Fig. 1B) in which at least a portion of the ablation pad is disposed along an inner surface of the expandable scaffold ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116; when in the configuration shown in Fig. 1B, the electrodes 124 would be within the inner surface of membrane 116) to an expanded configuration (Fig. 1A) in which the ablation pad faces a target tissue site ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116; when in the configuration shown in Fig. 1A, the electrodes 124 would face away from the distal end of the elongate member 106 (the base)) ([0014]: The frame may be configured to shift between a collapsed configuration when the frame is disposed within the sheath and a conical configuration when the sheath is disposed proximally of the frame) and is configured to contact the target tissue site ([0006]: One or more electrodes may be placed on the end-effector and are configured to ablate or otherwise modulate tissue; wherein to ablate tissue, the electrodes are contacting tissue). 
Regarding claim 14, Hill teaches wherein the ablation pad includes a flex circuit (membrane 116 and electrodes 124; [0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116 … electrodes may be formed of a metal electro-deposited or painted on the membrane; [0038]: membrane 116 may be formed of a relatively thin, flexible material).
Regarding claim 15, Hill teaches wherein the ablation pad includes a plurality of fold lines, and wherein each of the plurality of fold lines extends from a perimeter of the ablation pad to a center portion of the ablation pad ([0034]: the membrane 116 can be described as forming a pleated structure, with the membrane portions lying between struts 118 assuming cupped or concave forms; where the portion of the membrane directly beneath each strut 118 is a fold line and extends from a perimeter to the center).
Regarding claim 16, Hill teaches wherein the ablation pad unfolds along one or more of the plurality of fold lines when the expandable scaffold shifts from the delivery configuration to the expanded configuration ([0014]: A self-expanding umbrella frame may be attached to the shaft; where in this description, it would include unfolding via the fold lines when shifting from the delivery to expanded configuration; see Figs 1A & 1B: where it shows the unfolding of the membrane/ablation pad from a partially collapsed configuration to an expanded configuration).
Regarding claim 17, Hill teaches wherein the ablation pad forms a continuous surface when in the expanded configuration ([0034]: When freed from restraint, the control member may cause a portion of each strut 118 to move radially away from the longitudinal axis of elongated member 106, pushing membrane 116 outwardly. That expansion continues until the struts 118 are at their furthest expanded state; see Figs. 1A & 1B where membrane 116 is a continuous surface).
Regarding claim 19, Hill teaches a method of ablating tissue (Abstract), the method comprising: advancing an ablation catheter to a target tissue site ([0014]: advancing the renal nerve modulation device through a blood vessel to a position within a renal artery; [0028]: the devices and methods may be used in other treatment locations and/or applications and/or other tissue modulation), the ablation catheter (ablation system 100, Figs. 1A & 1B) including: 
a catheter shaft (catheter 105) including a distal end portion (distal end region 108); 
an expandable frame (frame 120) including a base (distal end of the elongate member 106), an end region (110; [0039]: shape of membrane 116 lying between adjacent struts 118 can be scalloped (depicted generally at reference number 110); where this is a distal end region of the frame) and a plurality of struts (struts 118) extending between the base and the end region (see Fig. 1A where struts 118 extend between the distal end of the elongate member 106 and 110), the plurality of struts defining a plurality of apertures along the frame (area between the struts in Fig. 1A); and 
a flexible electric circuit (membrane 116 with electrodes 124; [0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116 … electrodes may be formed of a metal electro-deposited or painted on the membrane; [0038]: membrane 116 may be formed of a relatively thin, flexible material) coupled to an inner surface of the end region of the frame ([0032]: End-effector 114 may include a frame (indicated generally at 120) that includes a plurality of struts 118 and a membrane 116 lying over and secured to the struts 118), the flexible electric circuit including a plurality of ablation electrodes coupled thereto ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116); and 
shifting the frame ([0014]: The frame may be configured to shift between a collapsed configuration when the frame is disposed within the sheath and a conical configuration when the sheath is disposed proximally of the frame) from a delivery configuration (Fig. 1B) in which the plurality of ablation electrodes face inward from the inner surface of the expandable frame ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116; when in the configuration shown in Fig. 1B, the electrodes 124 would be within the inner surface of membrane 116) to an expanded configuration (Fig. 1A) in which the plurality of ablation electrodes face away from the base of the expandable frame ([0035]: one or more electrodes 124 may be provided along the frame 120 and may be located on the inside surface of membrane 116; when in the configuration shown in Fig. 1A, the electrodes 124 would face away from the distal end of the elongate member 106 (the base)) and contact a target tissue ([0006]: One or more electrodes may be placed on the end-effector and are configured to ablate or otherwise modulate tissue; wherein to ablate tissue, the electrodes are contacting tissue).
Regarding claim 20, Hill teaches the method further comprising advancing the expandable frame such that the plurality of ablation electrodes contact the target tissue ([0011]: positioning the end-effector intravascularly at a region of interest, expanding the membrane to partially occlude blood flow and form pleats in the membrane, and activating the electrode; [0028]: the devices and methods may be used in other treatment locations and/or applications and/or other tissue modulation; where in any of the applications, the electrodes would contact the target tissue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 2 above, and further in view of Werneth et al. (U.S. Pub. No. 2013/0331831), herein referred to as “Werneth”.
Regarding claim 7, Hill discloses wherein the flex circuit includes a diameter when in the expanded configuration ([0013]: A self-expanding umbrella frame may be attached to the shaft; where an umbrella shape has a diameter), but fails to disclose wherein the diameter is between 10 mm and 45 mm.
However, Werneth discloses an ablation catheter (ablation catheter 100) with a flex circuit (carrier assembly 120 (which includes electrodes 130); [0049]: Carrier assembly 120 is adapted to be deformable) that includes a diameter when in the expanded configuration and wherein the diameter is between 10 mm and 45 mm. ([0061]: Carrier assembly 120, when deployed and flattened against a surface such as an endocardial surface, is preferably about 15 to 30 mm in diameter). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the diameter of Hill to the diameter of Werneth for the purpose of generating lesions of appropriate size and shape to treat conditions involving disorganized electrical conduction (e.g., atrial fibrillation) (Werneth: [0031]). 
Regarding claim 18, Hill discusses the full expansion capabilities of the expanded configuration ([0030]: end-effector 114 is configured to shift between an expanded form or configuration and a collapsed form or configuration; [0034]: expansion continues until the struts 118 are at their furthest expanded state or have encountered the wall 104 of the body vessel) but fails to explicitly disclose wherein the base is substantially perpendicular to the end region when in the expanded configuration.
However, Werneth discloses an ablation catheter (ablation catheter 100, Fig. 2) with an ablation pad (carrier assembly 120 (which includes electrodes 130); [0049]: Carrier assembly 120 is adapted to be deformable) wherein the base (coupler 140) is substantially perpendicular to the end region (distal arm segment 127) when in the expanded configuration (see Fig. 2 where carrier assembly 120 is in an expanded configuration and distal arm segment 127 (with electrodes 130) is perpendicular to coupler 140). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the expanded configuration of Hill to the perpendicular expanded configuration of Werneth for the purpose of enabling the device to be used in procedures in regions with an accessible wall or flat tissue surface such that the device can be deployed and flattened against a surface (such as an endocardial surface) (Werneth: [0046], [0061]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 2 above, and further in view of Basu et al. (U.S. Pat. No. 10130420), herein referred to as “Basu”.
Regarding claim 9, Hill fails to disclose wherein the flex circuit includes a pocket formed therein, and wherein at least a portion of the expandable frame is designed to insert into the pocket.
However, Basu discloses an ablation catheter (catheter 10) with a flex circuit (spines 17 with membrane 18 and electrodes 20; Abstract: pre-shaped and flexible) and wherein the flex circuit includes a pocket (pockets 46) formed therein, and wherein at least a portion of the expandable frame is designed to insert into the pocket (Col. 7, lines 26-30: Each spine is positioned or sandwiched between the layers 40 and 42 of the membrane. Each pocket 46 is formed by sealing the outer and inner periphery edges 24 and 22 and the layers 40 and 42 to each spine along the length of each spine). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the flex circuit of Hill to include the pockets of Basu for the purpose of enabling the membrane to be inflatable (Basu: Col. 7, lines 22-23: an assembly 15’’ has cryo-irrigated spines 17 formed with a plurality of cryo-irrigation ports 117 to inflate the pockets 46). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794  

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794